Citation Nr: 0601777	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  01-01 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected low back disability.

3.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected back or left 
knee disabilities.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected back 
or left knee disabilities.

5.  Entitlement to a compensable evaluation prior to April 5, 
2000, for a service-connected left knee disability.

6.  Entitlement to a compensable evaluation prior to April 5, 
2000, for a service-connected low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1987 to June 
1993, including service in the Southwest Asia theater of 
operations.  These claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from several rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  By a decision 
issued in April 2004, the Board determined that there was new 
and material evidence to reopen a previously denied claim of 
entitlement to service connection for a right knee disorder, 
and REMANDED the reopened claim of entitlement to service 
connection for a right knee disorder, together with the five 
other claims on appeal.  The claims return to the Board 
following additional development.  

In its April 2004 REMAND, the Board Referred to the RO an 
unadjudicated claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  The Board does not 
find evidence of adjudication of that claim in the file 
before the Board.  This claim remains REFERRED to the RO.

The veteran requested a Travel Board hearing, and the 
requested hearing was conducted before the undersigned 
Veterans Law Judge in September 2003.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
manifested by range of motion from 0 degrees of extension to 
105 degrees of flexion, with pain on motion starting at 98 
degrees of flexion, crepitation, and by mild osteoarthritis 
on radiologic examination, but there is no objective evidence 
of instability, subluxation, or other disability of the left 
knee.  

2.  The veteran's service-connected low back disability is 
manifested by inability to carry more than 20 pounds, 
inability to stand more than 15 minutes, inability to perform 
strenuous activities such as mowing the lawn, and by forward 
lumbosacral flexion to 95 degrees, extension to 35 degrees, 
and mild degenerative changes involving the L1 vertebra, but 
is not manifested by neurologic abnormality, muscle spasm, 
radiculopathy, or increased limitation of motion, fatigue, 
weakness, lack of endurance, or incoordination, including 
considering the effects of pain.  

3.  The medical evidence establishes that no sleep disorder 
has been medically diagnosed, and that sleep disturbance 
symptoms are attributable to a diagnosed psychiatric 
disorder, and are not linked to pain due to any service-
connected disability.  

4.  The medical evidence and opinion of records establishes 
that the veteran's current right knee disorder is more likely 
due to post-service injuries than to the veteran's service or 
service-connected disabilities.  

5.  An October 1997 rating decision was not yet final when 
the veteran submitted an August 1998 claim which was 
interpreted as a claim for an increased (compensable) 
evaluation for a service-connected left knee disability, and 
a June 1999 rating decision was not yet final when the 
veteran submitted a March 2000 claim for an increased 
evaluation for service-connected left knee disability.

6.  Increased left knee disability commensurate with a 
compensable, 10 percent evaluation was first shown on VA 
examination on July 11, 1997.

7.  Following a grant of service connection for a low back 
disability, an initial noncompensable evaluation was assigned 
by a rating decision issued in December 1993, and the veteran 
submitted a statement in July 1994 which may be interpreted 
as a timely disagreement with the assigned noncompensable 
evaluation.

8.  The RO did not adjudicate the veteran's July 1994 
disagreement with the initial noncompensable evaluation 
assigned for his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a service-connected left knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for a service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5245 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5295 (1993).

3.  The criteria for service connection for a sleep disorder, 
either as incurred in service or as secondary to service-
connected back and knee disabilities, have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).  

4.  The criteria for service connection for a right knee 
disorder, either as incurred in service or as secondary to 
service-connected back and knee disabilities, have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2005). 

5.  The criteria for an effective date of July 11, 1997, for 
a compensable, 10 percent evaluation for service-connected 
left knee disability, have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 5110, 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.105, 3.400, 4.71a, Diagnostic Codes 5003, 5010, 
5257 (2005).

6.  The criteria for a compensable, 10 initial percent 
evaluation for service-connected low back disability, 
effective from June 27, 1993, have been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 5110, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.105, 3.400 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5245 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5295 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  When the veteran first submitted the claims for 
service connection for a right knee disorder and for 
increased evaluations for his service-connected low back and 
right knee disabilities in September 1998, the VCAA had not 
yet been enacted, and the initial rating decision which 
denied those claims was issued in July 1999, prior to 
enactment of the VCAA.  The VCAA had not yet been enacted in 
September 2000, when the RO denied the veteran's claim of 
entitlement to service connection for a sleep disorder.  The 
VCAA had not yet been enacted in September 2000, when the 
veteran disagreed with the effective date assigned for the 
compensable evaluations for his service-connected left knee 
and low back disabilities.

By a letter issued in March 2001, the veteran was first 
notified of the enactment of the VCAA.  That letter, which 
addressed only the claim of entitlement to service connection 
for a sleep disorder, advised the veteran of the types of 
evidence he could submit to substantiate his claim for 
service connection, advised the veteran of VA's duty to 
assist him to obtain evidence, and described some of the 
types of evidence VA would assist him to obtain.  

In October 2002, the RO issued another letter advising the 
veteran of the provisions of the VCAA, addressing only the 
veteran's claims for service connection.  In April 2003, the 
RO issued a statement of the case (SOC) which included the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.  However, this SOC addressed only the 
claim for service connection for a right knee disorder.  

By three letters issued in July 2003, the RO advised the 
veteran of VA's duty to notify him as to the evidence 
required to substantiate his claims, and advised him to tell 
VA of "any additional evidence" he wished to have 
considered.  Although one letter specifically indicated that 
it would advise the veteran of the criteria required to 
substantiate his claims for increased evaluations for 
service-connected left knee and back disabilities, in 
addition to the criteria for service connection, and another 
letter indicated that the claims for earlier effective dates 
for compensable evaluations for service-connected left knee 
and low back disabilities would be addressed, the three 
letters set forth only the criteria for service connection.

In its April 2004 decision, the Board specifically directed 
the RO to advise the veteran of the criteria and regulations 
governing the veteran's claims that he was entitled to an 
effective date prior to April 5, 2000, for the award of 10 
percent evaluations for his service-connected chronic 
lumbosacral strain and chronic left knee strain.  The Board 
also directed the RO to provide appropriate notice to the 
veteran under the VCAA of the evidence required to 
substantiate each of his claims.

Following the issuance of the April 2004 Board decision, by a 
letter issued in May 2004, the Appeals Management Center 
advised the veteran of the types of evidence required to 
substantiate his claims, advised the veteran of the types of 
evidence VA is responsible for obtaining, advised the veteran 
of his responsibility to identify or submit evidence, advised 
the veteran of the types of evidence required to substantiate 
a claim for an earlier effective date or a claim for service 
connection, and advised the veteran to submit evidence 
establishing that his service-connected disabilities had 
increased in severity.  The veteran was advised, in 
particular, to tell VA of "any other evidence or information 
that you think will support your claim" or to submit any 
evidence that might support his claim that was in his 
possession.
 
In January 2005, the Appeals Management Center issued a 
supplemental statement of the case (SSOC) which addressed two 
of the claims on appeal, the claims for earlier effective 
dates.  That SSOC included the complete text of 38 C.F.R. 
§ 3.159, as revised to incorporate and implement the VCAA, as 
well as providing the veteran with the text of additional 
applicable regulations including 38 C.F.R. §§ 4.40, 4.45, 
4.59, 3.321, and 4.71a, Diagnostic Codes 5257, 5260, 5261, 
5292, 5293, 5295, as well as 3.400, the regulation applicable 
to the claims for earlier effective dates.  

Then, in May 2005, the Appeals Management Center issued a 
SSOC which addressed the remaining four of the six claims 
before the Board on appeal  This SSOC included the complete 
text of 38 C.F.R. § 3.159, as revised to incorporate and 
implement the VCAA, as well as providing the veteran with the 
text of each diagnostic code governing evaluation of 
disability of the spine, including as in effect when the 
veteran submitted his claim and the revised versions of the 
applicable diagnostic codes, as revised during the pendency 
of the appeal.

The veteran has not alleged that VA failed to notify him of 
the evidence required to support his claim or failed in its 
duty to assist him.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The record reflects that the veteran was 
provided with specific information as to why his claims were 
denied, and that he was advised of the specific information 
lacking that might substantiate his claims.  The veteran has 
had an opportunity to review the evidence and comment on that 
evidence, and has been afforded appropriate due process as 
set forth in VA regulations.  

In particular, the veteran does not allege that he has any 
additional evidence in his possession that might be relevant 
to the claims, and the record clearly demonstrates that he 
has been informed that he should submit or identify any such 
evidence.  While there was no single notice which was 
sufficient to advise the veteran of all provisions of the 
VCAA with respect to each claim, the formal VCAA notice 
letters to the appellant, together with the discussion in the 
Board's Remand, considered together with the multiple SOCs 
and SSOCs issued to the veteran, certainly satisfied the VCAA 
notice requirements.

Accordingly, the Board finds that the fact that the veteran 
was not provided with VCAA notice prior to the initial 
adjudications, or any defect with respect to the content of a 
specific VCAA notice provided, harmless error.  Through the 
multiple notices provided to the appellant, the notice 
provided to the veteran has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The veteran has 
been provided with numerous opportunities to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  
      
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Both the duty to assist the 
veteran and the duty to notify the veteran have been met.  
Given the lengthy pendency of these claims, the veteran's 
numerous opportunities to submit evidence and argument, the 
actual notices to the veteran of the provisions of the VCAA 
and the complete text of the numerous applicable diagnostic 
codes, and the fact that the veteran has been afforded 
several VA examinations addressing one or more of the issues 
before the Board, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  

Claims for increased evaluations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The present level of disability 
is of primary concern in a claim for an increased rating; the 
more recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999). 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Board observes that the words "slight," "moderate," and 
"severe," are not defined in 38 C.F.R. Part 4.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to ensure that its decisions are equitable.  
38 C.F.R. § 4.6.  It should also be noted that use of 
descriptive terminology such as "moderate" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

1.  Claim for an evaluation in excess of 10 percent for left 
knee disability, from April 5, 2000

Applicable regulations

The veteran has been granted a 10 percent evaluation for his 
service-connected left knee disability, under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5257, effective from April 5, 
2000.  Under DC 5257, the schedular criteria call for a 10 
percent disability rating for slight impairment involving 
recurrent subluxation or lateral instability.  A 20 percent 
disability rating is warranted for moderate impairment, and a 
30 percent disability rating is assigned for severe 
impairment.  DC 5257.

The provisions of 38 C.F.R. § 4.71a, DC 5003, the criteria 
for evaluating degenerative arthritis, state that 
degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  DC 5003 further states that, where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  38 C.F.R. § 4.71a, Plate 
II.  When flexion of the knee is limited to 60 degrees, a 
noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.  However, the 
General Counsel noted that a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
limitation-of-motion diagnostic codes, there is no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97.

Under DC 5258, dislocation of semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated as 20 percent disabling while, under DC 5259, 
removal of cartilage with symptomatic residuals is rated as 
10 percent disabling.  38 C.F.R. § 4.71a, DCs 5258 and 5259.

Facts and analysis

On VA examination conducted in April 2000, there was no 
swelling, redness or increased temperature of the left knee 
and no pain on patellofemoral compression or on palpation of 
the joint lines.  There was some crepitation on range of 
motion and pain on extremes of ranges of motion.  There was 
no ligamentous instability.  Range of motion was from 0 
degrees of extension to 128 degrees of flexion.  Radiologic 
examination was interpreted as normal.  The examiner 
concluded that the veteran had chronic strain, left knee.

The RO granted a 10 percent evaluation under DC 5257 based on 
the veteran's symptoms of pain on extremes of range of motion 
and objective findings of crepitation.  However, since there 
was normal range of motion, no compensable evaluation was 
warranted under either DC 5260 or 5261.  VAOPGCPREC 23-97.  
No other knee impairment or diagnosis was assigned.  Thus, no 
other diagnostic code may be applied to warrant an evaluation 
in excess of 10 percent based on this evidence.

On VA examination conducted in May 2002, the veteran 
complained of knee pain, weakness, lack of endurance, and 
stiffness.  Range of motion of the left knee was from 0 
degrees of extension to 140 degrees of flexion, with pain at 
140 degrees.  Drawer and McMurray's tests were normal.  The 
veteran's gait was normal and there was no limitation of 
function on standing or walking.  Radiologic examination 
disclosed decreased joint space consistent with early 
arthritis.  There was also a spur at the superior patella.  
The examiner commented that pain additionally limited range 
of motion of the left knee, but there was no additional 
limitation of motion due to fatigue, weakness, lack of 
endurance or incoordination.  

The results of this examination disclose that the veteran had 
arthritis of the left knee, which warrants a 10 percent 
evaluation when also manifested by noncompensable limitation 
of motion.  In this case, the veteran has a normal range of 
motion of the left knee, but had pain at the end of range of 
motion, so as to warrant a compensable, 10 percent evaluation 
under DC 5003.  However, since there was normal range of 
motion, no compensable evaluation was warranted under either 
DC 5260 or 5261.  

There was no evidence of knee impairment such as instability 
or subluxation, so as to warrant a compensable evaluation 
under DC 5257.  However, as the RO had previously granted a 
10 percent evaluation for the veteran's symptoms of pain 
under DC 5257, the Board does not disagree with continuing to 
use that as the assigned rating code.  The evidence, however, 
clearly establishes that the veteran did not have separate 
manifestations of instability warranting a separate 
compensable evaluation under DC 5257 and DC 5003.  See 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Since the symptoms of the 
veteran's knee disability were manifested by arthritis and 
pain, but no other compensable factors of disability, the 
symptoms manifested in May 2002 warranted no more than one 
compensable, 10 percent evaluation.    

On VA examination conducted in March 2005, the veteran had a 
limp on the right.  The left knee was painful on motion and 
painful to touch.  There was tenderness to palpation along 
the medial joint line of the left knee, but the knee was not 
swollen, red, or hot.  There was no effusion.  There was no 
evidence of ligamentous instability.  The veteran reported 
that he had problems if he tried to straighten out the knee 
or bend it too much.  However, there was no abnormal 
movement, instability, edema, or effusion on objective 
examination, but there was objective evidence of painful 
motion.  Range of motion of the left knee was from 0 degrees 
of extension to 105 degrees of flexion with pain starting at 
98 degrees.  There was crepitation on range of motion, and 
repetitive use did cause an increase in pain.  Pain decreased 
flexion by an additional 5 degrees.  The veteran could not 
walk on his toes or on his heels and he could not squat.  On 
radiologic examination conducted in November 2004, there was 
a small calcified density in the left knee joint, but there 
was no evidence of degenerative joint disease.  Radiologic 
examination conducted in March 2005 disclosed mild 
osteoarthritis of the left knee.  The examiner noted that, 
although the veteran reported periods when the knee did give 
way, there was no instability on objective examination.

At the time of the 2005 VA examination, the veteran had full 
extension as defined by the applicable regulation, to 0 
degrees, so there is not a compensable limitation of 
extension.  DC 5261.  Similarly, the veteran retains flexion 
in excess of 45 degrees, even considering limitation due to 
pain or pain on motion, so there is not a compensable 
limitation of flexion.  DC 5260.  The retained range of 
motion establishes that the veteran does not have ankylosis 
of the knee.  No examiner has determined that there is any 
diagnosed disorder of the meniscus of the left knee, so 
evaluation under DC 5259 is not applicable.  No examiner has 
found objective evidence of instability or subluxation, so a 
compensable evaluation on that basis is not warranted.

The most recent radiologic examinations disclose degenerative 
changes of the left knee.  That objective evidence, together 
with the evidence of pain on motion and limitation of motion 
due to pain, warrants the currently-assigned 10 percent 
evaluation.  The veteran's left knee symptoms, as described 
in March 2005, do not, however, warrant an evaluation in 
excess of 10 percent, because there is no evidence that the 
veteran has instability, subluxation, or any other knee 
impairment which meets any criterion for a separate, 
compensable evaluation under DC 5257 without consideration of 
arthritis, pain, and limitation of motion.  Since the 
symptoms of arthritis have been considered in awarding the 10 
percent evaluation under DC 5257, those symptoms cannot, as 
discussed above, be considered again to also warrant a 
compensable evaluation under DC 5003.  

The evidence establishes that, in July 2004, the veteran 
underwent surgery on his right knee.  The treatment notes 
preceding the July 2004 right knee surgery and the post-
surgical treatment notes through November 2004 are devoid of 
complaints of left knee pain or treatment of left knee pain.  
The treatment notes during this period reflect that the 
providers were assessing the veteran's needs.  The absence of 
increased complaints or treatment relating to the left knee 
during this period, when the veteran had an increased 
workload and weight bearing on the left knee, is persuasive 
evidence that the veteran's left knee disability did not 
increase in severity beyond the level of severity encompassed 
in the 10 percent evaluation assigned under DC 5257 during 
the pendency of this claim.  The fact that there was no 
flare-up of pain when the veteran had right knee problems and 
underwent right knee surgery is persuasive evidence that the 
veteran's service-connected left knee disability has not been 
more than 10 percent disabling.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for a left knee disability 
during any portion of the appeal period.  As the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to warrant a more favorable evaluation, and 
the claim must be denied.  

2.  Claim for an evaluation in excess of 10 percent for low 
back disability, 
from April 5, 2000

Applicable regulations

The veteran has been granted a 10 percent evaluation for his 
service-connected low back disability, under 38 C.F.R. 
§ 4.71a, DC 5295, effective from April 5, 2000.  DC 5295 
provides criteria for evaluation of lumbosacral strain.  
Under DC 5295, as in effect in April 2002, mild lumbosacral 
strain with characteristic pain on motion warranted a 10 
percent rating.  38 C.F.R. § 4.71a, DC 5295.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position 
warranted a 20 percent rating.  Severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion warranted a 40 percent rating. 

The criteria for evaluating disability of the spine were 
revised, effective September 26, 2003.  The revised 
regulations provide a single set of criteria for rating 
conditions of the spine, the General Rating Formula for 
Disease and Injuries of the Spine (General Rating Formula).  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, DCs 5235 to 5243).  The criteria for 
evaluation of lumbosacral strain are now codified at DC 5237.  

According to the General Rating Formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees not greater than 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  Combined range of motion of the thoracolumbar spine 
includes the range of flexion, with normal defined as 0 
degrees to 90 degrees, extension, with normal defined as 0 
degrees to 30 degrees, lateral flexion, with normal described 
as 0 to 30 degrees to the right and 0 to 30 degrees to the 
left, and rotation, defined as 0 degrees to the 30 degrees of 
forward rotation on the right and on the left and 0 to 30 
degrees of backward rotation on the right and on the left.  
38 C.F.R. § 4.71a, Plate V.

A 20 percent evaluation is to be assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  Any associated objective neurological 
abnormalities, including but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, the criteria in DC 5237 are 
not applicable prior to September 2003.

Facts and analysis

VA outpatient treatment records dated in July 2001 reflect 
that a history of back pain was noted.  The veteran, who was 
working as a welder, had no new complaints of back pain but 
complained of angina with sustained activity.  In late August 
2001, the veteran required VA hospitalization for treatment 
of cardiovascular problems.  Musculoskeletal evaluation 
during that hospitalization reflected that the veteran was 
able to move all extremities on command and his joints were 
free of pain.  There was no evidence of weakness.  The 
veteran was ambulatory after cardiac catheterization and his 
gait was stable.  The hospitalization records are devoid of 
evidence of complaints or treatment of back pain.

In November 2001, the veteran complained of low back pain.  
He was given a prescription for hydrocodone, a narcotic 
analgesic.

On VA examination conducted in May 2002, the veteran 
complained of inability to push a lawn mower or to walk or 
sit for long periods of time.  Deep tendon reflexes were 
symmetrical and normal bilaterally in the lower extremities.  
There was decreased sensation in the left foot and left leg 
laterally.  Motor strength was 5/5 with no muscle atrophy.  
There was painful motion of the lumbar spine.  Flexion of the 
lumbar spine was to 95 degrees and extension was to 15 
degrees with pain at 15 degrees.  The examiner commented that 
pain additionally limited range of motion of the lumbar 
spine, but there was no additional limitation of motion due 
to fatigue, weakness, lack of endurance or incoordination.  
The veteran's gait was normal.  There was no muscle spasm.  
The examiner stated that there was decreased disc space at 
L5-S1, posterior.

VA outpatient treatment records in December 2001 through June 
2002 reflect no additional complaints of low back pain and no 
treatment for low back pain.  In June 2002 the veteran 
reported some difficulty during his job as a welder due to 
exertional shortness of breath.

In January 2004, the veteran reported back pain.  He reported 
that the back pain had started about three weeks earlier.  He 
denied any new changes in his back pain.  The physician 
concluded that the veteran had bronchitis and coughing, which 
apparently produced back pain.

On VA examination conducted in April 2005, the veteran 
complained of pain in the lower back, with no radiation, 
sometimes manifested by occasional stiffness and weakness if 
the pain is bad.  Onset of pain varies, and is caused by 
lifting anything more than 10 to 15 pounds, or bending or 
stooping the wrong way.  He reported requiring pain 
medication to control the back pain, and reported he used 
hydrocodone four or five times a month when the pain was 
worst.  The veteran reported that he did not use heat or 
cold, a back brace, or other assistive device.  The veteran 
reported difficulty working as a welder because of difficulty 
with certain positions, such as bending for prolonged periods 
of time, and reported being off work for the last two weeks 
as a result of back pain.  

On objective examination, the curvature of the spine was 
within normal limits.  The veteran's gait and station were 
normal.  There was no objective evidence of painful motion, 
muscle spasm, weakness, tenderness, or postural or fixed 
abnormality.  Forward flexion was from 0 degrees to 75 
degrees.  Extension was from 0 to 20 degrees.  Extension was 
more painful than forward flexion.  Right and left lateral 
flexion were from 0 degrees to 25 degrees.  Repetitious use 
decreased range of motion by 0 to 7 degrees in each plane.  
Motion was not painful at first, but became painful with 
repetitions.  There was no weakness, fatigue, or lack of 
endurance.  Motor strength was normal.  Sensory examination 
was normal.  April 2005 radiologic examination disclosed 
normal lumbar lordosis, normal disc spaces, and mild facet 
joint arthropathy with sclerosis at L5-S1.  The examiner 
concluded that the veteran had chronic lumbosacral strain 
with increased limitation in function because of pain during 
flare-ups, and degenerative joint disease.

The veteran has complained of pain on motion for many years.  
However, no examiner or provider has found objective evidence 
of any muscle spasm, although tenderness on palpation has 
been noted on some examinations.  The veteran's range of 
flexion has varied from 95 degrees on some examinations to 
limitation to 75 degrees.  The veteran's extension has ranged 
from 15 degrees to 20 degrees.  The veteran has retained 
lateral spine motion on all examinations.  

With characteristic pain on motion, but without evidence of 
muscle spasm, loss of lateral spine motion, or other 
manifestation of a low back disability the veteran's low back 
disability warranted a 10 percent evaluation, but no higher 
evaluation, under DC 5295, as in effect prior to September 
26, 2003.  See DC 5295.  

From September 26, 2003, the veteran's low back disability 
may be evaluated under DC 5237, with the revised criteria for 
lumbosacral strain.  However, evaluation under the revised 
criteria discloses that a 10 percent evaluation, but no 
higher evaluation is warranted, as the veteran does not have 
an abnormal gait due to back disability, although a limp on 
the right due to knee disability is present, and the veteran 
does not have abnormal spinal contour, scoliosis, reversed 
lordosis, or kyphosis.  

A 10 percent evaluation is warranted with thoracolumbar 
flexion from 60 to 85 degrees, and the veteran's measured 
forward flexion was to 75 degrees on VA examination on April 
2005.  The Board notes that, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca, 
supra; see VAOPGCPREC 36-97.  

However, in this case, the examiners have indicated that the 
veteran does not have weakness, excess fatigability, or 
incoordination of the low back, and, to the extent that he 
has pain on movement or with repetition, the examiner has 
measured motion lost due to pain.  Even with consideration of 
the approximately 7 degrees of additional limitation of 
flexion with repetitions of movement noted on the April 2005 
VA examination, the veteran retained more than 60 degrees of 
forward lumbosacral flexion.

Thus, a 20 percent evaluation, for flexion limited to less 
than 60 degrees is not warranted.  The veteran's combined 
thoracolumbar motion is in excess of 200 degrees, so an 
evaluation in excess of 10 percent, which contemplates range 
of thoracolumbar motion from 120 to 235 degrees, is not 
warranted.  

The Board notes that, on the April 2005 VA examination, there 
was objective evidence of degenerative joint disease of the 
lumbar spine.  However, the General Rating Formula applicable 
to arthritis of the spine, under DC 5242, requires use of the 
same criteria applicable to DC 5237.  Thus, application of DC 
5242 instead of DC 5237 is not more favorable to the veteran.  

The criteria for intervertebral disc disease, under DC 5293, 
as in effect prior to September 26, 2003, or under DC 5243, 
after that date, are not applicable to warrant a rating in 
excess of 10 percent, as no examiner or provider has assigned 
a diagnosis of intervertebral disc disease.  

The evidence establishes that the veteran has lost at least 
one or more opportunities for employment because of 
limitations in his ability to lift and stoop.  Nevertheless, 
the veteran has been able to continue to work as a welder, 
with intermittent interruptions in employment, as shown by 
the notation in the April 2005 VA examination, which reflects 
that the veteran had last worked as a welder two weeks prior 
to the examination.  The evidence that the veteran has 
incurred some occupational impairment as a result of back 
pain is consistent with the 10 percent evaluation currently 
assigned, but that evidence does not establish such 
occupational impairment as to warrant a 20 percent 
evaluation, given the clear evidence that the veteran has 
been able to continue to obtain and retain employment.

The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for low back disability 
during any portion of the appeal period.  As the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable to warrant a more favorable evaluation, and 
the claim for an evaluation in excess of 10 percent for this 
service-connected disability must be denied.  

Laws and regulations applicable to claims for service 
connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the chronic 
disorder becomes disabling to a compensable degree within one 
year of the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, service connection is not authorized 
for pain alone, in the absence of a medical diagnosis.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds, sub. nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury . . . ."  38 C.F.R. § 3.310.  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

3.  Claim for service connection for a sleep disorder

VA outpatient treatment notes dated in August 1998 reflects 
that the veteran complained of difficulty sleeping during the 
past two or three months.  The assessment was depression.

By a rating decision issued in September 2000, the veteran's 
claim for service connection for a sleep disorder was denied 
on the basis that a well-grounded claim had not been 
submitted.

At his September 2003 Travel Board hearing, the veteran 
testified that he continued to require treatment for a sleep 
disorder, and he testified as to his belief that his sleep 
disorder was related to his service-connected disabilities.  
In its April 2004 remand, the Board directed that the veteran 
be afforded VA examination and that medical opinion 
addressing this contention be developed.

On VA examination conducted in March 2005, the examiner noted 
that, on review of the veteran's available clinical records, 
he was unable to find evidence of a diagnosed sleep disorder.  
The veteran reported that he had no problem falling asleep 
but that he would awaken after 30 minutes because he had 
nightmares.  He reported that it would take two or three 
hours to get back to sleep.  

The examiner noted that review of VA clinical records 
established that the veteran was under continuing VA 
treatment for a depressive disorder and that a diagnosis of 
PTSD had also been assigned.  The examiner concluded that the 
records did not reflect a diagnosis of a sleep disorder, and 
the examiner concluded that no undiagnosed illness was 
manifested by a sleep disorder.  The examiner concluded that 
the veteran had a diagnosis of PTSD and that was causing his 
sleep disturbances.  The examiner further opined that a sleep 
disorder, if present, was perhaps related to PTSD or 
depression.  The examiner noted, in particular, that the 
veteran did not report any relationship between pain and his 
inability to sleep.  The examiner concluded that it was not 
the veteran's service-connected knee and back disabilities 
which were leading to his sleep difficulties.

Analysis

There is no evidence that a medical diagnosis of a sleep 
disorder has been assigned.  The veteran contends that he has 
difficulty sleeping and has disturbance of his sleep, and the 
clinical evidence supports this assertion.  However, the 
clinical evidence shows that the veteran's sleep disturbances 
and difficulty sleeping are linked to a diagnosed psychiatric 
disorder.  The medical opinion of record establishes that the 
veteran does not have a diagnosed sleep disorder, or, if the 
veteran's sleep disturbances constitute a separate disorder, 
that disorder is not linked to the veteran's service-
connected disabilities, since the sleep disturbances are not 
linked to or exacerbated by pain or other symptoms related to 
the service-connected disabilities.  

The 2005 medical opinion is the only medical opinion of 
record as to the diagnosis or etiology of a sleep disorder.  
The 2005 medical opinion reflects that the examiner reviewed 
clinical records associated with the claims file, elicited 
history from the veteran, examined the veteran, and 
considered all the evidence in light of the examiner's 
medical knowledge.  As such, this medical opinion is highly 
persuasive and of great weight.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant).

The veteran's problems with sleep were not manifested in 
service and no presumption of service connection is 
applicable to those sleep disturbances.  There is no medical 
diagnosis of a sleep disorder.  The medical evidence and 
opinion establishes that symptoms of sleep disturbances are 
not due to any incident of the veteran's military service, 
and are not secondary to any disorder for which service 
connection has been granted.  As the criteria for service 
connection for a sleep disorder have not been met, the 
preponderance of the evidence is against the claim for 
service connection, and the claim must be denied.

4.  Claim for service connection for a right knee disorder

The veteran's service medical records reflect that he sought 
clinical treatment for left knee pain in March 1989.  In July 
1989, a diagnosis of mechanical knee pain, left knee, not 
associated with injury was assigned.  In 1990, the veteran 
sought treatment for a plantar wart on the right foot, but no 
compliant of right knee pain was recorded.  The veteran's 
service medical records are devoid of any evidence of 
complaints of right knee pain, treatment for a right knee 
disorder, or notation of diagnosis of a right knee disorder.  
A July 1992 periodic examination reflects that the veteran 
had complaints related to the knee and back, but the notation 
does not identify which knee.  No service separation 
examination is of record.  

On VA examination conducted in September 1993, the veteran 
complained of problems with both knees, but no abnormality of 
the right knee was found, and no diagnosis of any right knee 
disorder was assigned.

The first post-service record reflecting treatment of a right 
knee disorder is a January 1998 emergency department 
examination report, which discloses that the veteran 
complained of right knee pain following a motor vehicle 
accident the previous day.  The assigned diagnosis was right 
knee contusion.  The emergency department records are devoid 
of evidence that the veteran reported prior injury to or 
disorder of the right knee.

July 1998 VA outpatient treatment notes reflect that the 
veteran was using an elastic brace for his right knee.  He 
reported having recent right knee pain with driving.

A May 1999 VA outpatient treatment note reflects that the 
veteran was in a motor vehicle accident in April 1999 and he 
complained of both knees giving him problems.  He stated that 
the right knee would "slip[] out" at times.

A June 2002 VA outpatient treatment note reflects that the 
veteran complained of right knee pain.  The right knee was 
swollen and painful.  The veteran denied trauma.  The 
provider noted effusion in the right knee, but was unable to 
determine the etiology of that effusion.

In January 2003, the veteran presented with complaints of 
right knee pain for the past year.  The provider noted that 
the veteran reported that he was service connected for his 
left knee and had been bearing his weight on the right knee, 
which the veteran felt was causing it to swell and hurt.  

On VA examination conducted in March 2003, the veteran told 
the examiner that he had right knee pain as a result of 
stress on that knee because of service-connected left knee 
disability.  The examiner was unable to find any right knee 
pathology, and was unable to assign a diagnosis of a right 
knee disorder.

In July 2003, the veteran returned with an acute onset of 
increased right knee pain one week earlier.  He denied 
trauma.  The physician noted that the veteran's right knee 
was swollen and warm to the touch.  Range of motion was 
painful and limited.  A diagnosis of arthralgia, right knee, 
was assigned.

At his September 2003 Travel Board hearing, the veteran 
testified as to his belief that he had a right knee disorder 
and that this disorder was secondary to his service-connected 
left knee disability.  In its remand, the Board directed that 
the veteran be afforded VA examination, and that medical 
opinion addressing this contention be developed.

A February 2004 magnetic resonance imaging (MRI) examination 
disclosed that the veteran had definite and extensive right 
knee pathology.

VA outpatient treatment notes dated in April 2004 reflect 
that the veteran presented with a 2-year history of right 
knee pain, swelling, catching, and giving way.  Magnetic 
resonance imaging (MRI) examination disclosed a medial 
meniscus tear.  May 2004 clinical notes reflect that a 
diagnosis of right knee derangement was assigned.  In July 
2004, a more specific diagnosis of right anterior cruciate 
ligament insufficiency with posterolateral corner 
insufficiency was assigned.  Anterior cruciate ligament 
reconstruction, right knee, was planned.  In preparing for 
the planned right knee surgery, the veteran provided a 
history of hurting his right knee when he fell on it.

The operative summary of a July 2004 outpatient VA surgical 
procedure reflects that the veteran underwent right knee 
arthroscopy with chondroplasty of the medial femoral condyles 
and partial meniscectomy of the posterior horn of the medial 
meniscus.  However, the operative summary and treatment notes 
related to the surgical procedure are devoid of opinion as to 
the etiology or onset of the diagnosed right knee disorders.

On VA examination conducted in March 2005, the veteran had a 
limp on the right leg.  The right knee was painful on motion.  
Flexion was from 0 to 90 degrees.  The examiner noted review 
of the veteran's service medical records, which included 
radiologic examination of the knees.  At that time, there was 
no abnormality of the right knee on radiologic examination.  

The examiner noted that the veteran's clinical records 
reflected complaints of knee problems following a May 1999 
motor vehicle accident.  The veteran concluded that the 
veteran did have osteoarthritis in his right knee and was 
status post right anterior cruciate ligament (ACL) repair.  
The examiner noted that the evidence established that the 
veteran was involved in a motor vehicle accident after 
leaving service and injured his right knee at that time.  

The examiner concluded that he could not say that the 
veteran's right knee disorder was the result of injury or 
disease that the veteran incurred during service, given that 
he was not treated for his right knee in service.  The 
examiner also opined, in essence, that he could not say that 
the veteran's right knee disorder was secondary to a service-
connected left knee disorder without resort to speculation.  

The April 2005 medical opinion reflects that the examiner 
reviewed clinical records associated with the claims file, 
elicited history from the veteran, examined the veteran, and 
considered all the evidence in light of the examiner's 
medical knowledge.  As such, this medical opinion is highly 
persuasive and of great weight.  Thus, the preponderance of 
the evidence is against the veteran's claim.  

In fact, the only evidence which supports the veteran's claim 
that a current right knee disorder was incurred in service or 
as a result of the service-connected left knee disorder is 
the testimony and statements provided by the veteran.  When a 
proposition to be proven turns on a medical question, such as 
the diagnosis of symptoms or the etiology of a current 
disorder, then evidence proceeding from a medical, rather 
than lay, source is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).  The 
veteran's lay belief as to the etiology of his current right 
knee disorder is not competent medical evidence to establish 
the etiology of that disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against a finding that 
the veteran's right knee disorder is etiologically linked to 
his service or to a service-connected disability.  The 
criteria for service connection have not been met, and the 
claim must be denied.

Claims for earlier effective dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110(a), which provides that, 
unless specifically provided otherwise, the effective date of 
an award based on an original claim or a claim for increase 
"shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore."  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where an increase 
in disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies).

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefits sought.  Upon receipt of an 
informal claim, if a formal claim had not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

5.	Claim for a compensable evaluation 
         prior to April 5, 2000, for left knee disability

By a December 1993 rating decision, the RO granted service 
connection for a left knee disability, and assigned a 
noncompensable evaluation effective June 27, 1993.  In March 
1994, the veteran submitted a statement alleging that he 
should be compensated for an in-service injury to his back 
and for a rash, diarrhea, and breathing problems.  This 
statement is devoid of reference to knee disability.

In a statement submitted in March 1997, the veteran contended 
that his zero percent evaluation for his service-connected 
disabilities, including his knee disability, was not 
adequate.  The RO accepted this statement as a claim for an 
increased evaluation.  The veteran was afforded VA knee 
examination in July 1997.  The veteran complained of a 
subjective uncomfortable feeling in his left knee.  The 
objective examination was negative for any findings.  The 
examiner stated that there was no swelling of the left knee.  
There was no lateral instability or subluxation.  Range of 
motion was from 5 degrees of extension to 110 degrees of 
flexion.  The examiner concluded that the veteran's knee was 
essentially normal.  By a rating decision issued in October 
1997, the noncompensable evaluation assigned for the 
veteran's service-connected left knee disability was 
continued.

By a claim received in August 1998, the veteran requested 
that his service-connected right knee disability be re-
evaluated.  The RO accepted this statement as a request for 
an increased evaluation for the veteran's service-connected 
left knee disability, as the veteran had not been granted 
service connection for a right knee disability.

On VA examination conducted in September 1998, the veteran 
reported bilateral knee pain.  Left knee joint pain was 
primarily manifested with prolonged flexion of the joint.  
The veteran reported that he was only able to drive for about 
30 minutes before stopping and getting out to stretch his 
legs because of knee pain.  He reported intermittent problems 
climbing up and down stairs and pain with squatting and 
kneeling.  The veteran's range of motion of the left knee was 
described as full and without any complaint of pain.  The 
veteran was able to heel and toe walk and squat without any 
complaint of pain in the left knee.  There was no tenderness 
to patellar compression.  There was no instability of the 
joint with normal tracking of the patella.  The assigned 
diagnosis was intermittently symptomatic left knee, 
compatible with patellar femoral syndrome with no objective 
changes on examination.  The examiner noted that functional 
loss was secondary only to pain and was minimal.  Radiologic 
examination of the left knee failed to demonstrate any change 
and was reported as a normal knee.  By a rating decision 
issued in June 1999, the RO continued a noncompensable 
evaluation assigned for left knee disability.

In March 2000, the veteran submitted in a statement which was 
interpreted as a claim for an increased evaluation for the 
service-connected left knee disability.  By a rating decision 
issued in September 2000, the RO awarded an increased 
evaluation to 10 percent for the veteran's service-connected 
left knee disability, and assigned an effective date of April 
5, 2000, for that increased evaluation.  In October 2000, the 
veteran disagreed with the effective date of the increased 
evaluation.  The veteran contended that his claim for an 
increased evaluation for his left knee disorder should be 
granted effective August 1, 1993.  In particular, the veteran 
contended that his claim had been kept "alive" from that 
time.

At his travel Board hearing in September 2003, the veteran 
contended that a timely and valid notice of disagreement was 
filed following the issuance of the initial rating decision 
which assigned a noncompensable evaluation for the veteran's 
service-connected left knee disability. 

Analysis

The record does not support the veteran's contention that he 
submitted a timely disagreement with the December 1993 rating 
decision which assigned an initial noncompensable evaluation 
for a left knee disability.  As a matter of fact, the record 
establishes that the veteran did not submit any statement 
within one year after that rating decision which in any way 
may be interpreted as expressing disagreement with the 
initial evaluation assigned for the service-connected left 
knee disability following the initial grant of service 
connection.  

Although the veteran submitted a statement in March 1994, 
this statement did not include the word "knee," and did not 
reference any complaint regarding a knee joint.  Since, at a 
minimum, a notice of disagreement, like an informal claim, 
requires at least an identification of the benefit sought or 
the decision with which the veteran is in disagreement, the 
March 1994 statement is not sufficient to constitute a notice 
of disagreement with the initial evaluation assigned for a 
left knee disability.  38 C.F.R. §§ 3.155, 20.201.  The facts 
do not substantiate the veteran's claim that he is entitled 
to an effective date as of August 1, 1993, for the increased, 
compensable evaluation for left knee disability.

The Board notes, however, that, following the July 1999 
issuance of a rating decision which denied an increased 
(compensable) evaluation for left knee disability, the 
veteran requested, in a statement received by VA in April 
2000, to have his claim for an increased evaluation for each 
service-connected disability reopened and reevaluated.  

The June 1999 rating decision had not yet become final when 
the veteran's March 2000 statement requesting reevaluation 
was received in April 2000, because the governing statute 
allows a one-year period for disagreement with a rating 
decision.  38 U.S.C.A. § 7105.  Because the veteran's 
statement was received within the period allowed by statute 
for appeal, that statement may, by statute, be interpreted as 
a notice of disagreement, even though the veteran used the 
terminology "reopen" and "reevaluate."  Thus, the Board 
concludes that the veteran may be entitled to a compensable 
evaluation for his service-connected knee disability prior to 
April 5, 2000, since the claim for an increased evaluation 
for left knee disability had remained continuously open 
following submission of an August 1998 claim for an increased 
evaluation.  

However, a claim for an increased (compensable) evaluation 
for a left knee disability had last been denied in an October 
1997 rating decision.  That rating decision was not yet final 
when the veteran submitted the August 1998 claim for a 
compensable evaluation for the left knee disability.  
Therefore, the Board concludes that the August 1998 statement 
may also be interpreted as a notice of disagreement and must 
consider the evidence of record beginning with the veteran's 
March 1997 claim for an increased evaluation for his service-
connected left knee disability, since the claim for a 
compensable evaluation for a left knee disability was 
continuously at issue beginning in March 1997.   The Board 
must consider also that VA clinical records may constitute an 
informal claim for an increase when those records pertain to 
a disability for which service connection has been granted.  
38 C.F.R. § 3.157.  Therefore, the Board will consider all 
evidence of record beginning up to one year prior to the 
March 1997 claim for an increase, or following the last final 
denial of a claim for increase prior to the 1997 claim.  

The primary evidence of record regarding the veteran's left 
knee symptoms discloses that the veteran had limitation of 
range of motion from 5 degrees of extension to 110 degrees of 
flexion at the time of VA examination in July 1997.  There is 
no evidence that radiologic examination was conducted at that 
time.  Given that limitation of range of motion at 10 degrees 
warrants a compensable, 10 percent evaluation, the Board 
finds that the veteran's limitation to 5 degrees of 
extension, combined with the mild, but noncompensable, 
limitation of range of flexion, and the subjective complaints 
of pain, approximates the criteria for a 10 percent 
evaluation, but no higher evaluation, as of the March 1997 
claim.  

Thus, the veteran is entitled to a 10 percent evaluation for 
his service-connected left knee disability effective July 11, 
1997, the date of examination showing that the veteran met 
the criteria for a 10 percent evaluation, as the veteran 
submitted disagreement with the October 1997 rating decision, 
and each subsequent rating decision prior to April 5, 2000, 
before such rating decision became final.  There is no 
evidence of increased disability in the one year period prior 
to receipt of the March 1997 claim so as to support an 
increase from an earlier date.  July 11, 1997, represents the 
later of the date of receipt of the claim or the date 
entitlement arose and is the appropriate effective date.

However, the veteran is not entitled to a compensable 
evaluation for his service-connected left knee disability 
prior to July 11, 1997, as the January 1996 rating decision 
which denied a compensable evaluation for left knee 
disability became final in January 1997, and the veteran did 
not disagree with or submit any statement attempting to 
reopen that claim until more than one year had elapsed after 
the January 1996 rating decision was issued.  

6.	Claim for a compensable evaluation prior to 
        April 5, 2000, for low back disability

By a December 1993 rating decision, the RO granted service 
connection for a low back disability, and assigned a 
noncompensable evaluation effective June 27, 1993.  The 
veteran was so informed by a letter issued in December 1993.  
VA outpatient treatment records dated in December 1993 
reflect that a diagnosis of chronic low back syndrome was 
assigned.   

By a statement submitted in March 1994, the veteran stated, 
"I have paperwork proving I was in an accident and receive 
physical therapy for my back.  This problem still aggravates 
me."  In a letter issued in July 1994, the RO responded, 
advising the veteran that he was currently evaluated as 0 
percent disabled for his service-connected low back 
condition.  The veteran was advised that, "[i]f you feel 
your condition has worsened you should submit medical 
evidence showing that your condition has worsened."

In March 1995, the veteran again submitted a statement 
indicating that his back continued to aggravate him.  On VA 
examination conducted in March 1995, the veteran reported 
that he continued to have constant low back pain without 
radiation.  He reported that it was worse when he was lying 
flat on his back and seemed better when he curled his back 
and leaned forward.  He avoided bending or lifting.  He did 
not have numbness, tingling, or weakness in the legs.  There 
was minimal tenderness to touch over the lumbosacral spine in 
the midline.  There was no muscle spasm.  Straight leg 
raising was negative.  The veteran had full range of motion 
of the lumbosacral spine.  Neurological examination was 
entirely intact and normal.  The examiner concluded that the 
veteran had low back symptomatology consistent with chronic 
low back strain with no evidence of radiculoneuropathy on 
examination.

In July 1995, the veteran submitted a statement indicating 
that he went to a job in Mobile, Alabama and was not hired 
because his lower back wasn't strong enough.  The veteran 
indicated that, on employment physical examination, he was 
told that he had an irregular disk in his back.  

In January 1997, the veteran complained of low back pain, 
among other symptoms.  The veteran had good range of motion.  
Straight leg raising was negative.  Deep tendon reflexes were 
symmetrical.  A diagnosis of mild lumbar sprain was assigned, 
and the veteran was advised to take Motrin.  

By a statement submitted in March 1997, the veteran contended 
that the 0 percent evaluation for his service-connected 
disabilities, including a back disability, was insufficient.  
The RO accepted this statement as a claim for an increased 
evaluation.  The veteran was afforded VA examination in July 
1997.  The veteran reported subjective complaints of pain in 
the back.  There was no postural abnormality.  Flexion of the 
lumbosacral spine was to 90 degrees, with backward extension 
to 20 degrees.  The musculature of the back was normal.  
There was no objective evidence of pain on motion.  There was 
no neurologic abnormality.  The examiner concluded that the 
veteran had no significant abnormality of the back.  By a 
rating decision issued in October 1997, the noncompensable 
evaluation for the veteran's low back disorder was continued.

In July 1998, the veteran complained that his low back pain 
was radiating into both hips.  The assigned diagnosis was 
chronic low back pain.

By a statement submitted in August 1998, the veteran 
requested that his claim be reopened and that his service-
connected back disability be re-evaluated.  The veteran 
stated that a physician who conducted a pre-employment 
physical limited him to lifting no more than 44 pounds 
because of his back pain, and this led to his loss of that 
job.  The veteran submitted a copy of that statement.  

On VA examination conducted in September 1998, the veteran 
reported that back pain would awaken him from sleep 
intermittently.  He reported that he limited heavy lifting to 
less than 44 pounds.  He reported no increased back pain with 
walking or sitting in.  Spinal curvature was normal.  There 
was no tenderness to punch over the vertebrae.  There was 
full range of motion of the lumbar spine.  The examiner noted 
that the veteran would hyperextend his back to only 20 
degrees.  Straight leg raising was normal.  The assigned 
diagnosis was chronic lumbosacral strain, intermittently 
symptomatic, with no objective changes.  Functional loss was 
secondary to pain and was mild.  Radiologic examination of 
the lumbosacral spine was interpreted as normal.  In July 
1999, the RO issued a rating decision which continued the 
noncompensable evaluation for the veteran's low back 
disorder.

In March 2000, the veteran requested revaluation of his 
service-connected back disorder, among other disorders and 
disabilities, and the RO interpreted this statement as a 
claim for an increased evaluation.  The veteran was afforded 
VA examination in April 2000.  At that time, the veteran 
reported flare-ups of back pain with constant lifting or 
changes in the weather, lasting from one to two days and 
occurring up to two or three times per month.  The veteran's 
gait and posture were normal.  There was no muscle atrophy or 
paraspinal muscle spasm.  The veteran did have pain with 
thumping of the spinous processes of the lumbosacral spine.  
Flexion was from 0 to 70 degrees, extension was from 0 to 20 
degrees, and lateral rotation was from 0 to 28 degrees.  
Movement of the lumbosacral spine was limited because of 
pain.  Radiologic examination was interpreted as normal; the 
assigned diagnosis was chronic lumbosacral strain.  

At his travel Board hearing conducted in September 2003, the 
veteran contended that he submitted a timely and valid notice 
of disagreement with the noncompensable evaluation assigned 
for chronic lumbosacral strain.

Analysis

Interpreting the veteran's March 1994 statement liberally, it 
may be construed as a notice of disagreement (NOD) with the 
initial evaluation assigned for low back disability in the 
December 1993 rating decision.  The Board notes that, 
subsequent to the RO's effectively determining that the March 
1994 statement did not constitute a NOD, the Court has 
determined that submissions within the period allowed by law 
for disagreement may constitute such disagreement, even if 
the veteran indicates that a disability has increased in 
severity.  

Resolving the benefit of the doubt in the veteran's favor, it 
is concluded that the claim remained pending and 
unadjudicated.  See 38 U.S.C.A. § 5107.

As indicated above, the effective date for the award of 
service connection will be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).  In this case, the veteran submitted his 
claim for service connection for a back disorder soon after 
his service discharge, and the December 1993 rating decision 
granted service connection for that disorder.  Therefore, the 
veteran's March 1994 disagreement with the assigned 
evaluation was a disagreement with an initial rating 
decision.  Although the RO later adjudicated claims for an 
increased (compensable) evaluation for a back disability, 
none of the RO determinations addressed the claim as one of 
initial evaluation.  

The clinical evidence reflects that the veteran has reported 
pain on motion, which warrants a 10 percent, but no higher, 
evaluation for lumbosacral strain, under DC 5295, since his 
service discharge.  Resolving any reasonable doubt in the 
veteran's favor in accordance with 38 U.S.C.A. § 5107, the 
Board concludes that an initial, 10 percent evaluation is 
warranted effective June 27, 1993, the day following 
separation from service.  


ORDER

The claim for an evaluation in excess of 10 percent for a 
service-connected left knee disability is denied.

The claim for an evaluation in excess of 10 percent for a 
service-connected low back disability is denied.

The claim of entitlement to service connection for a sleep 
disorder, to include as secondary to service-connected back 
or left knee disability, is denied.

The claim of entitlement to service connection for a right 
knee disorder, to include as secondary to service-connected 
back or left knee disabilities, is denied.

A compensable, 10 percent evaluation for a service-connected 
left knee disability is granted from July 11, 1997, subject 
to controlling regulations applicable to the payment of 
monetary benefits.

An initial, compensable, 10 percent evaluation for a service-
connected low back disability is granted from June 27, 1993, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


